DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment dated 10/27/2021 has been considered and entered into the record.  The limitations of claims 2 and 6 have been incorporated into claim 1 to now require first and second mesh layers thereby overcoming the previous rejection based upon Xiangli.  Claims 2 and 6 are cancelled.  Claims 1 and 3–5 remain pending, while claim 5 is withdrawn from consideration.  Claims 1, 3, and 4 are examined below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 recites the limitation "the first inner lining layer" in a rainproof curtain wall.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Xiangli in view of Wittmann (US 2009/0098352 A1).
Xiangli teaches a weather resistive barrier material comprising a flexible sheet having a plurality of protuberances on at least one side of the sheet, wherein a sheathing material layer is connected to the sheet by the protuberances.  Xiangli ¶¶ 16, 17, Fig. 1.  The flexible sheet may include one or more sheet materials and can be a laminate of sheet materials having a plurality of polymer layers, such as a film and nonwoven material laminate.  Id. ¶¶ 25, 27.  The flexible sheet may be vapor permeable or impermeable, but water resistant or waterproof.  Id. ¶¶ 26, 28.
The protuberances of the Xiangli weather resistive barrier material provide a space or gap between the flexible sheet and the sheathing material allowing for air circulation that can remove water vapor and condensation and can allow liquid water to drain along the surface of the sheet.  Xiangli ¶ 17.  Accordingly, claim 2 is rejected as it would have been obvious to one of ordinary skill in the art to have made the sheathing material layer (i.e., surface layer) waterproof like the flexible sheet to minimize the amount of liquid water that is present in the gap and needed to be removed.  
Xiangli fails to teach that the nonwoven material or sheath layers may be mesh.
Wittmann teaches a waterproof, water-vapor permeable multilayer thermoplastic membrane having at least a first and second layer made of textile fabrics.  Wittmann Id. ¶ 20.
Accordingly, it would have been obvious to one of ordinary skill in the art to have looked to Wittmann for guidance as to a suitable textile material (e.g., mesh) to make the sheath layer, and a functional equivalent of the nonwoven material, in order to successfully practice the weather resistive barrier material of Xiangli.  
The protuberances and flexible sheet of Xiangli may be made from polyolefin materials, including thermoplastic polyethylene and polypropylene.  Id. ¶¶ 20, 26.  Additionally, it would have been obvious to have made the sheathing material layer from the same polymer (e.g., polyethylene) as the flexible sheet to allow water vapor transmission, while preventing passage of liquid water into the gap formed by the protuberances.
With regard to claim 4, the protuberances are formed when molten drops of polymer are applied to the flexible sheet.  See id. ¶¶ 30–33.  The size of the protuberances directly affect the thickness of the gap or space between flexible sheet and sheathing material layer used to drain condensed water vapor from within the weather resistive barrier material.  Accordingly, the size of the protuberance is a result-effective variable.  Consequently, absent a clear and convincing showing of unexpected results demonstrating the criticality of the claimed bump height, it would have been obvious to one of ordinary skill in the art to optimize this result-effective variable by routine experimentation.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, and 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786